 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   TRACY S. HENDRICKSON, State Bar No. 155081
     Supervising Deputy Attorney General
 3   JAMES MATHISON, State Bar No. 149387
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6274
 6    Fax: (916) 324-5205
      E-mail: James.Mathison@doj.ca.gov
 7   Attorneys for Defendants
     K. Peterson, Y. O'Faire, G. Matteson and California
 8   Department of Corrections and Rehabilitation

 9   Robert F. Kane, State Bar No. 71407
     Law Offices of Robert F. Kane
10    870 Market Street, Suite 1128
      San Francisco, CA 94102
11    Telephone: (415) 982-5821
      Email: rkane1089@aol.com
12   Attorneys for Plaintiff James Andrew Melton

13
                              IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                          SACRAMENTO DIVISION
16

17

18   JAMES ANDREW MELTON,                                    Case No. 2:21-cv-00833-JDP (PC)

19                                            Plaintiff, JOINT STIPULATION AND ORDER
                                                         FOR DEFENDANTS’ TIME TO FILE
20                    v.                                 RESPONSIVE PLEADING
21
     CDCR, et al. ,
22
                                           Defendants.
23

24

25

26
27

28
                                                         1
                  Joint Stipulation and Order for Defendants’ Time to File Responsive Pleading (2:21-cv-00833-JDP)
 1         Plaintiff James Melton, and Defendants K. Peterson, Y. O'Faire, G. Matteson and California

 2   Department of Corrections and Rehabilitation, by and through their counsel, do hereby agree and

 3   stipulate that Defendants have until June 30, 2021 to file their responsive pleading in this action.

 4         IT IS SO STIPULATED.

 5   Dated: May 21, 2021                                       Respectfully submitted,
 6                                                             ROB BONTA
                                                               Attorney General of California
 7                                                             TRACY S. HENDRICKSON
                                                               Supervising Deputy Attorney General
 8

 9

10                                                              /S/ JAMES MATHISON
11                                                             JAMES MATHISON
                                                               Deputy Attorney General
12                                                             Attorneys for Defendants
                                                               K. Peterson, Y. O'Faire, G. Matteson and
13                                                             California Department of Corrections and
                                                               Rehabilitation
14

15

16                                                             /S/ ROBERT F. KANE

17   Dated: May 21, 2021                                       ROBERT F. KANE
                                                               Law Offices of Robert F. Kane
18                                                             Attorneys for Plaintiff
                                                               James Andrew Melton
19

20                                          ORDER
21   IT IS SO ORDERED.
22

23   Dated:     May 27, 2021
                                                              JEREMY D. PETERSON
24                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
                   Joint Stipulation and Order for Defendants’ Time to File Responsive Pleading (2:21-cv-00833-JDP)
